Citation Nr: 9913822	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for the cause of the veteran's death and denied 
DEA eligibility. 


FINDINGS OF FACT

1.  The veteran died in July 1997 at the age of 59 years.
  
2.  The certificate of death lists the cause of death as 
cardiomyopathy due to  atherosclerotic cardiovascular 
disease, with a history of bladder cancer as a  significant 
condition contributing to death.  

3. Prior to his death, the veteran had no service connected 
disabilities. 

4.  The record contains no competent evidence that the 
veteran had a cardiovascular condition or bladder cancer 
during active military service or within one year following 
service discharge.

5.  VA does not recognize the veteran's bladder cancer as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

6.  The record contains no competent medical evidence that 
the veteran's bladder cancer was related to exposure to 
herbicide agents during his service in Vietnam. 

7.  The record contains no competent medical evidence of a 
nexus between the veteran's death from cardiomyopathy due to 
atherosclerotic cardiovascular disease, with a history of 
bladder cancer and any inservice disease or injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 1110. 5107(a) (West 1991); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (1998).

2.  The appellant's claim for entitlement to DEA benefits is 
not well grounded.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis, (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the Board must find that 
a claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

For the reasons discussed below, the Board finds that the 
appellant has failed to submit a well grounded claim.  The 
Court has held that, when a claimant fails to submit a well 
grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), VA 
has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
the claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the present case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the August 1997 rating 
decision issued in conjunction with this appeal advises the 
appellant that the evidence fails to show that the cause of 
the veteran's death was related to his military service.  
Moreover, unlike the situation in Robinette, supra, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make her claim well grounded. 

I.  Is the Medical Condition on the Death Certificate 
Service Connected?

In applying the three step analysis for a well grounded claim 
under Caluza, supra, to an issue of service connection for 
the cause of death, the first element, a medical diagnosis of 
a current disability, will always be met since the current 
disability is the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  In this case, the 
death certificate indicates that the veteran died in July 
1997, at the age of 59 years.  The cause of death was 
cardiomyopathy due to  atherosclerotic cardiovascular 
disease, with a history of bladder cancer.  Thus, the 
appellant must only satisfy the second and third elements 
under Caluza -- evidence of incurrence or aggravation of 
disease or injury in service, and competent medical evidence 
of a causal nexus between the current disability and the 
inservice injury or disease -- to establish a well grounded 
claim.

As for evidence of incurrence or aggravation of an inservice 
disease or injury, the kind of evidence necessary depends on 
the types of issues presented by the claim.  Grottveit v. 
Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.  The Board finds that both the cardiovascular 
condition and bladder cancer referred to on the death 
certificate are diseases as opposed to injuries.  Therefore, 
the Board must consider whether competent medical evidence 
exists to show the existence of these conditions in service.  
  
a.  cardiovascular condition 

A review of the veteran's service medical records does not 
show any history of a cardiovascular condition during active 
service.  His August 1974 retirement physical examination 
revealed that his heart and vascular system was normal.  
During that same examination, the veteran indicated that he 
did not have at that time, or ever have, heart trouble, 
palpitation or pounding heart, pain or pressure in the chest, 
shortness of breath of dizziness or fainting spells.  

The appellant claims that the veteran had the onset of a 
heart condition in approximately 1972 when he was taken to 
the Shaw Air Force Base Hospital emergency room after having 
sweaty-cold-gray skin and being very disoriented.  The 
appellant states that the doctors found her husband to be 
suffering from hyperventilation.  The service medical records 
do show emergency room treatment in November 1971, which 
included treatment for hyperventilation.  However, the 
records indicate that the veteran suffered from viral 
gastritis and not a cardiovascular disorder.  The veteran's 
October 1972 annual physical examination included a clinical 
evaluation that the veteran's heart and vascular system were 
normal.  Furthermore, the appellant testified during her 
February 1999 hearing that her husband did not have any other  
hyperventilation problems either before or after this single 
episode.  The Board does not find any competent medical 
evidence connecting this hyperventilation incident to a heart 
condition.    

The appellant also argues that her husband's cardiovascular 
condition was evidenced shortly after service discharge when 
he began to experience pain in his hands and arms, requiring 
medical treatment at the Seymour Johnson Air Force Base 
Hospital and resulting in a prescription of potassium powder.  
The Board has reviewed the medical evidence from November 
1974 that shows that the veteran was, in fact, treated for 
pain and swelling of both hands with paresthesia.  However, 
the medical evidence shows that the diagnostic impression was 
probable carpal tunnel syndrome based on the veteran's 
description of his truck driving occupation that included 
driving for up to 7 days at a time.  There is no opinion from 
a competent medical authority that this hand problem was 
related in any way to a heart condition.      

The Board's review of the record shows that in June 1982 the 
veteran complained to medical authorities at the Johnson Air 
Force Base Hospital of stabbing chest pain that radiated to 
both arms and shoulders.  On examination, the doctor did not 
find evidence that this pain was cardiac related.  
Subsequently in November 1984 the veteran complained of what 
he described of similar radiating chest pain.  This time the 
examiners found a cardiovascular problem, and performed a 
triple bypass heart operation in December 1984.  This 
evidence does not point to an origin of cardiovascular 
problems dating back to the veteran's active service.  
Furthermore, the appellant described during her hearing 
before the Board that a doctor told her that her husband had 
a prior silent heart attack that was related to his more 
serious problems beginning in 1984.  However, the appellant 
has provided no evidence that relates a prior silent heart 
attack to active service.  Thus, there is no evidence that 
the veteran's cardiomyopathy or atherosclerotic 
cardiovascular disease had its origin in service, or within 
one year following service discharge. 

b.  bladder cancer

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and develops a disease 
listed in 38 C.F.R. § 309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(3e) (1998).

The veteran served in the Republic of Vietnam during the 
Vietnam War era.  Yet his exposure to Agent Orange or other 
dioxins during that period of service cannot be presumed.  
The veteran's service medical records do not show any record 
of treatment for cancer of any type in service.  In fact, no 
evidence has been presented that he was ever diagnosed with 
the aforementioned diseases or disorders, as a primary 
illness, associated with exposure to herbicides.

The appellant contends, in essence, that the veteran's death 
from, in part, transitional cell bladder cancer extending 
into the prostate gland and prostatic urethra was caused by 
exposure to herbicide agents during service in Vietnam.  She 
argues, in essence, that since he served in Vietnam his 
exposure to herbicides must have lead to both his bladder 
cancer and prostate cancer.  The evidence shows that the 
first cancer diagnosis was in August 1995 by E. Everett 
Anderson, M.D., of the Duke University Medical Center, who 
diagnosed the veteran with transitional cell carcinoma, 
urinary bladder.  The veteran underwent a radical 
cystoprostatectomy, total urethrectomy, appendectomy, and 
ileal conduit urinary diversion, after it was determined that 
the cancer had spread from his bladder to his prostate gland 
and prostatic urethra.  The veteran continued to undergo 
cancer treatment until his death in July 1997.      

The Board points out that during her hearing before the 
Board, the appellant confirms that the doctors told her that 
her husband had bladder cancer that spread to his prostate.  
In fact, an August 1998 letter from James N. Atkins, M.D. 
states that after a review of the Duke Medical Center 
pathology report, the veteran had a poorly differentiated 
transitional cell carcinoma of the bladder extending into the 
prostate gland itself as well as into the prostatic urethra.  
Dr. Atkins went on to say that the transitional cell 
carcinoma of the bladder is frequently related to chemicals 
including those found in tobacco that chronically irritate 
the bladder.  There is no evidence that prostate cancer was a 
primary malignancy that could have been brought on by 
exposure to herbicide agents in Vietnam.  The Board finds 
that this evidence at the first findings of carcinoma in 1995 
supports the final diagnosis two years later at the time of 
the veteran's death that bladder cancer, not prostate cancer, 
contributed to his death.  This cause of death established by 
Dr. Gilbert Garcia, M.D. is consistent with the original 
postoperative diagnosis by Dr. Anderson in August 1995.  
Therefore, the Board finds that the evidence does not support 
the appellant's theory that prostate cancer was caused by 
exposure to herbicide agents, and finds that the evidence 
shows that bladder cancer was the only primary malignancy 
leading to the veteran's death.  As the previously described 
list of herbicide related diseases reveals, bladder cancer is 
not one of the diseases that VA has positively associated 
with exposure to herbicide agents in Vietnam.  The Secretary 
of VA has formally announced that a presumption of service 
connection based on exposure to herbicide exposure in Vietnam 
is not warranted for certain conditions, specifically 
including leukemia, or for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  See 59 Fed. Reg. 341 
(Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).  

The appellant can still prevail, nonetheless, in her claim if 
she can present competent medical evidence showing a nexus 
between herbicide exposure during the veteran's service and 
his development of bladder cancer.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The Board concludes, however, 
that the appellant has not presented a well grounded claim on 
this basis.  There is no competent medical evidence that the 
veteran's death, due in part to bladder cancer, was related 
to herbicide exposure in service or was otherwise related to 
disease or injury during service.  The appellant's assertions 
that such a relationship exists are not afforded any 
probative weight without evidence that she has the expertise 
to render opinions about medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that she 
has not presented any physician's opinion that her husband 
developed bladder cancer as a result of exposure to Agent 
Orange or other herbicides.

Without evidence that the veteran died as a result of a 
disease from which exposure to Agent Orange or other 
herbicide agents can be presumed, and without medical 
evidence of a nexus between the veteran's transitional cell 
bladder cancer and any in-service disease, injury, or 
herbicide exposure, the Board finds that the evidence of 
bladder cancer does not meet the criteria set forth in 
Caluza, supra.  Therefore, with no evidence that the veteran 
died as a result of a disease incurred in service, the claim 
for service connection for the conditions listed on the 
veteran's death certificate is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1998).

II.  Was a  Service Connected Disability the Cause of Death?

Even though the conditions listed on the veteran's death 
certificate are determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (West 1991).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1998).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1998).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
received careful consideration as a contributory cause of 
death, the primary cause being unrelated, for the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1998).  A service connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (1998).

Prior to his death, the veteran had no service connected 
disabilities.  The evidence does not show that any inservice 
disability was a principal cause of death or that it 
contributed substantially or materially to cause the 
veteran's death.  Thus the Board finds that no inservice 
disability contributed to the veteran's death.  See 38 C.F.R. 
§ 3.312(c)(3) (1998).    

The veteran's claims file contains no medical evidence that 
indicates that his cardiomyopathy due to atherosclerotic 
cardiovascular disease, with a history of bladder cancer, was 
related to his active service.  Further, the record does not 
indicate that any inservice disability contributed, either 
principally or substantially, to the veteran's death.  
Therefore, the Board concludes that the claim for service 
connection for cause of death is not plausible, and as a 
result is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).

III.  Entitlement to DEA Benefits.

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1998).  In this case, the issue of 
entitlement to DEA depends on whether the veteran died as a 
result of a service connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded, entitlement to DEA is also not 
well grounded.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1998).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied; entitlement to DEA benefits is 
therefore also denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

